 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of

July 21, 1999,

as amended and restated as of

April 29, 2003

as further amended and restated as of

August 20, 2003

among

ALLIED WASTE INDUSTRIES, INC.,

ALLIED WASTE NORTH AMERICA, INC.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK,

as Administrative Agent and Collateral Agent,

and

CITICORP NORTH AMERICA, INC.,

as Syndication Agent,

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.

as

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



 



       FIRST AMENDMENT AND RESTATEMENT dated as of August 20, 2003 (this
“Amendment”), to the CREDIT AGREEMENT dated as of July 21, 1999, as amended and
restated as of April 29, 2003 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among ALLIED WASTE INDUSTRIES, INC.
(“Allied Waste”), ALLIED WASTE NORTH AMERICA, INC. (the “Borrower”), the lenders
party thereto (the “Lenders”), and JPMORGAN CHASE BANK, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

          A. Allied Waste and the Borrower have requested that the Credit
Agreement be amended and restated to provide for a $250,000,000 increase in the
amount of Term Loans thereunder (as defined herein, the “Tranche C Term Loans”)
and that such Tranche C Term Loans be provided by existing Lenders and other
banks or financial institutions that become Lenders under the Credit Agreement
(each such Person providing Tranche C Term Loans being referred to herein as a
“Tranche C Lender”).

          B. Allied Waste and the Borrower have also requested that, in
connection with such amendment and restatement, the Lenders modify certain
provisions of the Credit Agreement, among other things, to permit certain
refinancing transactions.

          C. The Required Lenders and each Tranche C Lender are willing to
effect such amendment and restatement on the terms and subject to the conditions
of this Amendment.

          D. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement, as amended and restated
hereby.

          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:

          Section 1. Amendment and Restatement of the Credit Agreement. The
Credit Agreement is hereby amended and restated, effective as of the Amendment
Effective Date (as defined below), in the form of the Credit Agreement
immediately prior to the Amendment Effective Date with the following changes and
revisions:



--------------------------------------------------------------------------------



 



2



       (a) Amendment of Section 1.01. Section 1.01 is hereby revised by:    
     (i) Inserting the following definitions in the appropriate alphabetical
order therein:



       “‘First Amendment’ means the First Amendment and Restatement, dated as of
August 20, 2003, to this Agreement.          ‘First Amendment Effective Date’
means the date on which the First Amendment became effective in accordance with
Section 4 thereof.          ‘Optional Repurchase’ means, with respect to any
outstanding Indebtedness, any optional or voluntary repurchase, redemption or
prepayment made in cash of such Indebtedness, the related payment in cash of
accrued interest to the date of such repurchase, redemption or prepayment on the
principal amount of such Indebtedness repurchased, redeemed or prepaid, the
payment in cash of associated premiums (whether voluntary or mandatory) on such
principal amount and the cash payment of other fees and expenses incurred in
connection with such repurchase, redemption or prepayment.          ‘Permitted
Public Notes Refinancing Transaction’ means the issuance and sale for cash on or
after August 1, 2003, of up to $750,000,000 in principal amount (or such lesser
maximum principal amount permitted by Section 6.01(a)(xxiii)) of Qualifying
Senior Secured Indebtedness and/or Qualifying Senior Unsecured Indebtedness (of
which not more than $350,000,000 in principal amount shall consist of Qualifying
Senior Secured Indebtedness), the Net Available Proceeds of which are intended
by the Borrower to be applied to the Optional Repurchase of up to an equal
principal amount of Refinanceable Public Notes; provided, however, that (i) a
Financial Officer provides a written notice to the Administrative Agent, not
later than the later of the First Amendment Effective Date and the date two
Business Days following the date on which such Qualifying Senior Secured
Indebtedness or Qualifying Senior Unsecured Indebtedness, as the case may be, is
issued, specifying in reasonable detail the material economic terms on which
such Optional Repurchase is proposed to be effected and certifying the
Borrower’s intention to utilize the Net Available Proceeds of such issuance to
consummate such Optional Repurchase not more than 90 days after the date on
which such Qualifying Senior Secured Indebtedness or Qualifying Senior Unsecured
Indebtedness, as the case may be, is issued and (ii) the full amount of the Net
Available



--------------------------------------------------------------------------------



 



3



  Proceeds from the issuance of such Qualifying Senior Secured Indebtedness and
Qualifying Senior Unsecured Indebtedness, as the case may be (other than amounts
theretofore applied to the Optional Repurchase of Refinanceable Public Notes)
is, not later than the date that is 90 days after the date of the issuance
thereof, applied to the prepayment of Term Loans pursuant to Section 2.11.    
     ‘Qualifying Senior Unsecured Indebtedness’ means senior unsecured
Indebtedness of the Borrower, which may be Guaranteed on an unsecured basis by
the Subsidiary Loan Parties and by Allied Waste, issued after August 1, 2003,
which does not mature and has no scheduled amortization of principal prior to
April 15, 2010, provided that such Qualifying Senior Unsecured Indebtedness (a)
accrues interest at a rate determined in good faith by the board of directors of
the Borrower to be a market rate of interest at the time of issuance thereof,
(b) is created under agreements or instruments that do not, as determined in
good faith by the board of directors of the Borrower, (i) impose covenants on
the Borrower and the Borrower’s Subsidiaries, (ii) contain a definition of
change of control or (iii) contain events of default or other provisions, in
each case materially more restrictive than the covenants imposed in, the change
of control definition used in and the events of default and other provisions
contained in this Agreement, (c) is not Guaranteed by any Subsidiary unless such
Subsidiary has also Guaranteed the Obligations and (d) does not by its terms
require the maintenance or achievement of any financial performance standards
more restrictive than those contained herein, as determined in good faith by the
board of directors of the Borrower, other than as a condition to taking
specified action.          ‘Refinanceable Public Notes’ means Refinanceable
Indebtedness consisting of debt securities.          ‘Refinancing Facility
Amendment’ has the meaning assigned to such term in Section 2.21.    
     ‘Refinancing Facility Notice’ has the meaning assigned to such term in
Section 2.21.          ‘Refinancing Term Loans’ has the meaning assigned to such
term in Section 2.21.          ‘Tranche A Participation Fee’ means the
participation fee payable to the Tranche A Lenders pursuant to Section 2.12(c).
         ‘Tranche B Term Loan’ means a Loan made pursuant to clause (a) of
Section 2.01.



--------------------------------------------------------------------------------



 



4



       “Tranche C Term Loan’ means a Loan made on the First Amendment Effective
Date pursuant to Section 3 of the First Amendment. Tranche C Term Loans are not
Incremental Term Loans hereunder.”



       (ii) revising that portion the first paragraph of the definition of
“Applicable Margin” appearing prior to the table set forth therein to read as
follows:



       “‘Applicable Margin’ means, for any day (a) with respect to any ABR
Tranche B Term Loan (i) 2.25% per annum at such times when the then current
Leverage Ratio is greater than or equal to 4.25 to 1.00 and (ii) 2.00% per annum
at such times when the then current Leverage Ratio is less than 4.25 to 1.00,
(b) with respect to any Eurodollar Tranche B Term Loan, or Tranche A
Participation Fee, (i) 3.25% per annum at such times when the then current
Leverage Ratio is greater than or equal to 4.25 to 1.00 and (ii) 3.00% per annum
at such times when the then current Leverage Ratio is less than 4.25 to 1.00 ,
(c) with respect to any ABR Tranche C Term Loan, (i) 2.00% per annum at such
times when the then current Leverage Ratio is greater than or equal to 4.25 to
1.00 and (ii) 1.75% per annum at such times when the then current Leverage Ratio
is less than 4.25 to 1.00, (d) with respect to any Eurodollar Tranche C Term
Loan (i) 3.00% per annum at such times when the then current Leverage Ratio is
greater than or equal to 4.25 to 1.00 and (ii) 2.75% per annum at such times
when the then current Leverage Ratio is less than 4.25 to 1.00 and (e) with
respect to any ABR Revolving Loan or Eurodollar Revolving Loan, the applicable
interest rate margin per annum set forth below under the caption ‘ABR Spread’ or
‘Eurodollar Spread’, as the case may be, based upon the Leverage Ratio as of the
most recent determination date; provided that the ABR Spread relating to
Swingline Loans, whenever the Leverage Ratio is in Category 2, 3, 4 or 5, will
be .25% lower than the ABR Spread reflected in the table below; and provided
further that, until the delivery pursuant to Section 5.04(b) of Allied Waste’s
Consolidated financial statements for the fiscal quarter ending June 30, 2003,
the ‘Applicable Margin’ for purposes of this clause (e) shall be the applicable
rate per annum set forth below in Category 2:”



--------------------------------------------------------------------------------



 



5



       (iii) revising the definitions of “Term Loan” and “Term Loan Commitment”
to read as follows:



       “‘Term Loan’ means a Tranche B Term Loan or a Tranche C Term Loan.    
     ‘Term Loan Commitment’ means, with respect to each Term Lender, the
commitment of such Term Lender to make Tranche B Term Loans hereunder on the
Restatement Effective Date or to make Tranche C Term Loans on the First
Amendment Effective Date. The amount of each Term Lender’s Term Loan Commitment
to make Tranche B Term Loans on the Restatement Effective Date is set forth on
Schedule 2.01 and to make Tranche C Term Loans on the First Amendment Effective
Date is set forth on Schedule A to the First Amendment (or, in either case, in
the Assignment and Acceptance pursuant to which such Term Lender assumed its
Term Loan Commitment). The aggregate amount of the Term Loan Commitments on the
Restatement Effective Date was $1,200,000,000, and the aggregate amount of Term
Loan Commitments to make Tranche C Term Loans on the First Amendment Effective
Date was $250,000,000.”



       (iv) revising the definition of “Consolidated Interest Expense” by
redesignating clauses (x), (y) and (z) thereof as clauses (i), (ii) and
(iv) thereof, respectively, deleting the word “and” at the end of clause
(ii) and inserting a new clause (iii) immediately following clause (ii) to read
as follows:



       “(iii) to the extent included in determining consolidated interest
expense, the amount of any premium paid to repurchase, defease or redeem any
Indebtedness in any Permitted Refinancing Transaction or Permitted Public Notes
Refinancing Transaction and”;



       (v) revising the definition of “Lenders” to read as follows:



       “‘Lenders’ means the Persons listed on Schedule 2.01 or on Schedule A to
the First Amendment and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term ‘Lenders’ includes the Swingline Lenders
and the Tranche A Lenders.”



--------------------------------------------------------------------------------



 



6



       (vi) revising the definition of “Loans” to read as follows:



       “‘Loans’ means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including Tranche C Term Loans made pursuant to the First
Amendment.”



       (vii) revising the second sentence of clause (a) of the definition of
“Prepayment Event” by adding the phrase “made pursuant to clause (iv) of the
immediately preceding sentence” immediately before the words “setting forth the
closing date of such sale”, and revising clause (c)(B) of the definition of
“Prepayment Event” to read as follows: “(B) Section 6.01(a)(xiii), (xiv), (xv),
(xviii) or (xxiii);”          (viii) replacing the reference to
“Section 2.11(c)(iv)” in the definition of “Required Application” with a
reference to “Section 2.11(c)(iv) or (v)”.

          (b) Amendment of Section 2.08. Section 2.08(a) is revised by changing
clause (i) of the first sentence thereof to read as follows: “(i) the Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, (x) on the
Restatement Effective Date, in the case of Tranche B Term Loan Commitments and
(y) on the First Amendment Effective Date, in the case of Tranche C Term Loan
Commitments, and”.

          (c) Amendment of Section 2.10. Section 2.10(a) is revised by changing
the first sentence thereof to read as follows:



    “The Borrower shall repay Tranche B Term Borrowings in an aggregate
principal amount of $15,000,000 on September 30, 2003, and shall repay Term
Borrowings in an aggregate principal amount of $18,125,000 on September 30 of
each year, beginning on September 30, 2004.”

          (d) Amendment of Section 2.11. Section 2.11 is revised by:



       (i) in paragraph (c) thereof, inserting “; and” in place of the period at
the end of clause (iv) and adding a new clause (v) to read as follows:



       “(v) in the case of the issuance of Qualifying Senior Secured
Indebtedness or Qualifying Senior Unsecured Indebtedness pursuant to
Section 6.01(a)(xxiii), the Net Available Proceeds thereof may be applied to the
Optional Repurchase of Refinanceable Public Notes in a Permitted Public Notes
Refinancing Transaction, provided that 100% of such Net Available Proceeds which
have not been so applied by the 90th day following such issuance shall be
applied, not later than such 90th day, to the prepayment of Term Loans.”; and



--------------------------------------------------------------------------------



 



7



       (ii) by adding a new paragraph (f) to read as follows:



       “(f) In the event that 100% of the proceeds of the Tranche C Term Loans,
less the amount of out-of-pocket costs and expenses incurred in connection with
the First Amendment and attributable to obtaining the Tranche C Term Loans, have
not been used by the 120th day following the First Amendment Effective Date to
effect Optional Repurchases of Refinanceable Indebtedness, then any such net
proceeds not so applied shall be applied on such 120th day to prepay Term Loans
hereunder.”

          (e) Amendment of Section 2.12. Section 2.12(c) is revised by replacing
the words “in respect of Eurodollar Term Loans” in clause (i) of the first
sentence thereof with “with respect to the Tranche A Participation Fee”.

          (f) Amendment of Section 2.21. Section 2.21 is revised by designating
the existing provisions thereof as paragraph (a) and by adding a new paragraph
(b) to read as follows:



       “(b) At any time prior to the Term Loan Maturity Date, the Borrower may,
by notice to the Administrative Agent, which shall promptly deliver a copy
thereof to each of the Lenders (a ‘Refinancing Facility Notice’), request the
addition of a new tranche of term loans under this Agreement (‘Refinancing Term
Loans’), 100% of the proceeds of which will be applied by the Borrower on the
date of receipt to the prepayment of all then outstanding Term Loans pursuant to
Section 2.11(a) and (e); provided, however, that both (x) at the time of any
such request and (y) after giving effect to any such Refinancing Term Loans, no
Default shall exist and the Borrower shall be in compliance with each Financial
Performance Covenant. Refinancing Term Loans shall not constitute Incremental
Term Loans for purposes of this Section (or reduce the amounts of any
Incremental Term Loans that could be effected pursuant to paragraph (a) of this
Section), and all proceeds of Refinancing Term Loans shall be applied on their
date of Borrowing to the prepayment in full of all then outstanding Term Loans.
The aggregate principal amount of Refinancing Term Loans requested in a
Refinancing Facility Notice or thereafter borrowed shall equal the outstanding
amount of Term Loans at the time of such notice or on the date of such
Borrowing, as the case may be. The Refinancing Term Loans shall (i) rank pari
passu in right of payment and of security with the other Loans (and the
Additional Funded LC Facility (if any)), (ii) mature and amortize in a manner
reasonably acceptable to the Administrative Agent, but in any event have an
average weighted life equal to or longer than the then outstanding Term Loans
and mature on a date no earlier than the Term Loan Maturity Date, (iii) have
such pricing as may be agreed by



--------------------------------------------------------------------------------



 



8



  the Borrower and the Persons providing such Refinancing Term Loans and
(iv) otherwise be treated hereunder substantially the same as (and in any event
no more favorably than) the then outstanding Term Loans (including with respect
to the voluntary and mandatory prepayment provisions); provided, that the terms
and provisions applicable to the Refinancing Term Loans may provide for
financial or other covenants different or in addition to those applicable to the
Term Loans and the Additional Funded LC Facility (if any) only to the extent
that such terms and provisions are applicable only during periods after the Term
Loan Maturity Date. Each commitment in respect of Refinancing Term Loans will
become a Commitment under this Agreement and the facility for the Refinancing
Term Loans will be implemented hereunder pursuant to an amendment to this
Agreement (a ‘Refinancing Facility Amendment’) executed by each of the Borrower,
Allied Waste, each other Loan Party, each Lender (including any new Lender)
agreeing to provide a Commitment in respect of Refinancing Term Loans and the
Administrative Agent, which Refinancing Facility Amendment will not require the
consent of any other Lender. The effectiveness of any Refinancing Facility
Amendment will (in addition to any other conditions specified therein) be
subject to the satisfaction on the date thereof and, if different, on the date
on which the Refinancing Term Loans are made, of each of the conditions set
forth in Section 4.02.”

          (g) Amendment of Section 5.04. Section 5.04(d) is revised by replacing
the word “promptly” at the beginning thereof with the phrase “promptly upon
request by the Administrative Agent (on its own behalf or at the request of any
Lender), but only”.

          (h) Amendment of Section 5.16. Section 5.16 is revised by replacing
the second sentence thereof with the following:



    “The proceeds of the Revolving Loans and Swingline Loans made after the
Restatement Effective Date will be used only for Permitted Acquisitions,
Investments permitted by Section 6.05, the payment of premiums, accrued
interest, and fees and expenses in connection with any Permitted Public Notes
Refinancing Transaction allowed hereunder and general corporate purposes,
including working capital. The proceeds of the Tranche C Term Loans will be used
solely to effect Optional Repurchases of Refinanceable Indebtedness or to prepay
Term Loans as required by Section 2.11. The proceeds of Tranche C Term Loans or
of other issuances of Indebtedness which are required or permitted by this
Agreement to be applied to the refinancing or repayment of other Indebtedness
may be used to temporarily prepay Revolving Loans pending such application and
may be subsequently reborrowed (subject to satisfaction of applicable
conditions) and applied to



--------------------------------------------------------------------------------



 



9



    such refinancing or repayment, and any such reborrowing and application will
be deemed a use of such original proceeds for purposes hereof.”

          (i) Amendment of Section 6.01. Section 6.01(a) is revised by:



       (i) revising clause (viii) by replacing the reference therein to “this
clause (vii)(B)” with a reference to “this clause (viii)(B)”;    
     (ii) changing clause (xii) to read as follows:



       “(xii) Refinancing Indebtedness (other than Qualifying Senior Secured
Indebtedness or other Senior Secured Indebtedness) in respect of Indebtedness
permitted under subparagraph (ii) or (iv) of this Section 6.01(a);” and



       (iii) deleting the word “and” at the end of clause (xxi), inserting “;
and” in place of the period at the end of clause (xxii) and adding a new clause
(xxiii) to read as follows:



       “(xxiii) Qualifying Senior Secured Indebtedness (in addition to that
permitted pursuant to clauses (xiii) and (xv) above) issued in Permitted Public
Notes Refinancing Transactions after August 1, 2003, in an aggregate principal
amount not in excess of $350,000,000 and Qualifying Senior Unsecured
Indebtedness issued in Permitted Public Notes Refinancing Transactions after
August 1, 2003, in an aggregate principal amount not in excess of $750,000,000;
provided that (x) in each case, the Net Available Proceeds thereof not applied
to the repurchase of Refinanceable Public Notes shall be applied to the
prepayment of Term Loans as required by Section 2.11 and (y) the aggregate
cumulative principal amount of Indebtedness issued pursuant to this clause
(xxiii) shall not exceed an amount equal to $750,000,000 minus the aggregate
amounts expended on Optional Repurchases pursuant to clause (v) of
Section 6.11(a).”

          (j) Amendment of Section 6.08. Section 6.08(a) is revised by deleting
the word “and” at the end of clause (xi), inserting “; and” in place of the
period at the end of clause (xii), and adding a new clause (xiii) to read as
follows:



       “(xiii) Allied Waste may repurchase or redeem any or all shares of
Sponsor Preferred Stock for consideration consisting solely of shares of common
stock of Allied Waste.”

          (k) Amendment of Section 6.11. Section 6.11(a) is revised by:



--------------------------------------------------------------------------------



 



10



       (i) deleting the comma immediately after the reference to “Junior
Indebtedness” in clause (i);          (ii) adding the following clauses (u) and
(v) immediately prior to clause (w):



       “(u) the prepayment of not more than $225,000,000 in principal amount of
Targeted Senior Secured Indebtedness maturing in January 2004, (v) Optional
Repurchases of Refinanceable Indebtedness with Net Available Proceeds of Asset
Sales referred to in clause (a)(iv) of the definition of ‘Prepayment Event’ in
excess of the initial $225,000,000 of such Net Available Proceeds, provided,
however, that the aggregate amount expended to make Optional Repurchases
pursuant to this clause (v) plus the aggregate principal amount of Indebtedness
issued pursuant to Section 6.01(a)(xxiii) shall not in any event exceed
$750,000,000,”; and



       (iii) revising clause (w) to read as follows: “(w) prepayments of
Indebtedness permitted or required pursuant to Section 2.11(c) and
Section 6.01(a) or pursuant to Section 2.11(f),”.

          (l) Amendment of Section 9.02. Section 9.02(b) is amended by replacing
the reference in the last sentence of the penultimate paragraph thereof to “each
of the Incremental Facility Amendment and the Funded LC Facility Amendment” with
a reference to “each of the Incremental Facility Amendment, the Funded LC
Facility Amendment and the Refinancing Facility Amendment”.

          (m) Amendment of Section 9.04. Section 9.04(b)(i) is revised by
changing clause (A) thereof to read as follows:



       “(A) the Borrower; provided that no consent of the Borrower shall be
required (1) for an assignment by a Revolving Lender to an assignee that is a
Revolving Lender, (2) for an assignment of Term Loans or Tranche A Credit-Linked
Deposits to a Lender, an Affiliate of a Lender or an Approved Fund or (3) if an
Event of Default under clause (i), (ii), (viii) or (ix) of Section 7.01 has
occurred and is continuing; and”

          (n) Exhibit A of the Credit Agreement is revised by deleting the
reference to “Term Loans:” on the second page thereof and inserting in place
thereof references to “Tranche B Term Loans:” and “Tranche C Term Loans:”.

          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Allied



--------------------------------------------------------------------------------



 



11

           Waste represents and warrants to each of the Lenders, the
Administrative Agent and the Collateral Agent that, as of the Amendment
Effective Date:

          (a) This Amendment has been duly authorized, executed and delivered by
it and this Amendment and the Credit Agreement as amended and restated hereby,
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

          (b) The representations and warranties set forth in Article III of the
Credit Agreement are, after giving effect to this Amendment and the making of
the Tranche C Term Loans, true and correct in all material respects on and as of
the Amendment Effective Date with the same effect as though made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case they were true and
correct in all material respects as of such earlier date).

          (c) No Default or Event of Default has occurred and is continuing.

          SECTION 3. Tranche C Term Loans. (a) Subject to the terms and
conditions set forth herein, each Tranche C Term Lender agrees to make Tranche C
Term Loans to the Borrower on the Amendment Effective Date in a principal amount
equal such Lender’s Tranche C Term Loan Commitment set forth on Schedule A to
this Amendment; provided that such commitments of the Tranche C Term Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Tranche C Term Loans.

          (b) The obligations of each Tranche C Term Lender to make Tranche C
Term Loans on the Amendment Effective Date is subject to the satisfaction of the
following conditions:



       (i) The conditions set forth in Section 4.02 of the Credit Agreement
shall be satisfied on and as of the Amendment Effective Date, and the Tranche C
Term Lenders shall have received a certificate of a Financial Officer, dated the
Amendment Effective Date, to such effect;          (ii) The Administrative Agent
shall have received favorable legal opinions of (A) Latham & Watkins LLP,
special counsel to the Loan Parties, and (B) Steven M. Helm, General Counsel of
Allied Waste, in each case addressed to the Tranche C Lenders and dated the
Amendment Effective Date, covering such matters relating to the Tranche C Term
Loans, this Amendment, the Credit Agreement as amended and restated



--------------------------------------------------------------------------------



 



12



  hereby, and the other Loan Documents and security interests thereunder as the
Administrative Agent may reasonably request, which opinions shall be reasonably
satisfactory to the Administrative Agent;          (iii) The Administrative
Agent shall have received for each of Allied Waste, the Borrower and each other
Material Loan Party, a certificate of the Secretary or an Assistant Secretary of
such Material Loan Party, dated the Amendment Effective Date and certifying that
attached thereto is a true and complete copy of resolutions (or consent by
members or partners, where applicable, to the extent required) duly adopted by
the board of directors (or members or partners, where applicable) of such
Material Loan Party authorizing the execution, delivery and performance of this
Amendment and the Credit Agreement as amended hereby, and the amendment of any
other Loan Documents to which it is party required to be amended hereby;    
     (iv) To the extent deemed necessary or appropriate by the Administrative
Agent, each Security Document shall have been amended to provide the benefits
thereof to the Tranche C Term Loans and the obligations of the Loan Parties in
connection therewith on the same basis as such benefits are provided to the
Tranche B Term Loans;          (v) Each Loan Party that has not executed and
delivered this Amendment shall have entered into a written instrument reasonably
satisfactory to the Administrative Agent pursuant to which it confirms that it
consents to this Amendment and that the Security Documents to which it is party
will continue to apply in respect of the Credit Agreement, as amended and
restated hereby, and the Obligations thereunder; and          (vi) The
conditions to effectiveness of this Amendment set forth in Section 4 hereof
shall have been satisfied.

          SECTION 4. Effectiveness. This Amendment and the amendment and
restatement of the Credit Agreement effected hereby shall become effective as of
the first date on which the following conditions have been satisfied:

          (a) The Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the signatures of
(i) Allied Waste, (ii) the Borrower, (iii) the Required Lenders, (iv) each
Tranche C Term Lender and (v) the Administrative Agent; and

          (b) The conditions to the making of the Tranche C Term Loans set forth
in Section 3(b) hereof shall have been satisfied.



--------------------------------------------------------------------------------



 



13

          SECTION 5. Effect of Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower or Allied Waste to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

          (a) For ease of reference, the Credit Agreement, in the form amended
and restated hereby, is attached as Exhibit A hereto.

          SECTION 6. Costs and Expenses. The Borrower and Allied Waste, jointly
and severally, agree to reimburse the Administrative Agent for its reasonable
out of pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

          SECTION 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

          SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 9. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------



 





          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

              ALLIED WASTE INDUSTRIES, INC.,               by            

--------------------------------------------------------------------------------

        Name:
Title:               ALLIED WASTE NORTH AMERICA, INC.,               by        
   

--------------------------------------------------------------------------------

        Name:
Title:                         JPMORGAN CHASE BANK,
individually and as Administrative
Agent and Collateral Agent               by            

--------------------------------------------------------------------------------

        Name:
Title:



--------------------------------------------------------------------------------



 





SIGNATURE PAGE TO
FIRST AMENDMENT AND RESTATEMENT
DATED AS OF AUGUST 20, 2003,
TO THE ALLIED WASTE CREDIT AGREEMENT
DATED AS OF JULY 21, 1999, AS AMENDED
AND RESTATED AS OF APRIL 29, 2003

      To approve First Amendment and
Restatement:       Name of Institution:


--------------------------------------------------------------------------------

    by    

--------------------------------------------------------------------------------

    Name:     Title:    



--------------------------------------------------------------------------------



 





Schedule A
to First Amendment
and Restatement

Tranche C Term Loan Commitments

      Lender   Tranche C
Term Loan Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

